2022 IL App (1st) 190691
                                            No. 1-19-0691
                                                                                     FIRST DIVISION
                                                                                         July 18, 2022

 ______________________________________________________________________________


                                                IN THE
                                  APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                             )   Appeal from the
                                                                  )   Circuit Court of
           Plaintiff-Appellee,                                    )   Cook County.
                                                                  )
     v.                                                           )   No. 14 CR 20437
                                                                  )
 AARON SMITH,                                                     )   Honorable
                                                                  )   Carol M. Howard,
           Defendant-Appellant.                                   )   Judge, presiding.



           JUSTICE PUCINSKI delivered the judgment of the court, with opinion.
           Justice Walker concurred in the judgment and opinion.
           Justice Coghlan specially concurred, with opinion.

                                              OPINION

¶1        Following the denial of defendant Aaron Smith’s motion to quash arrest and suppress

evidence, he was found guilty of murder and mob action and was sentenced to 20 years’

imprisonment. On appeal, he contends that the trial court erred in denying his motion to suppress,

because his arrest was the result of an “investigative alert” generated by Chicago police, rather

than a warrant from a neutral magistrate, in violation of the Illinois Constitution. On that basis, he

asserts that the fruits of the arrest must be suppressed and that he is entitled to a new trial. For the

following reasons, we find that defendant’s warrantless arrest violated article I, section 6, of the
No. 1-19-0691


Illinois Constitution. Ill. Const. 1970, art. I, § 6. However, the admission of evidence stemming

from the arrest was harmless beyond a reasonable doubt because the other evidence of guilt was

overwhelming. Thus, notwithstanding the illegal use of an investigative alert to arrest him, we

affirm defendant’s conviction and sentence.

¶2                                        BACKGROUND

¶3        Defendant was charged with five counts of first degree murder and two counts of mob

action in connection with the beating and death of Anthony Morris. 1

¶4        In March 2017, defendant’s counsel filed a “motion to quash arrest and suppress evidence.”

Defendant argued, inter alia, that defendant’s arrest violated article I, section 6, of the Illinois

Constitution because it was premised on an “investigative alert,” “[d]espite the fact that the

Chicago Police officers had over 6 months to obtain an arrest warrant.” Defendant sought to

suppress “all the direct and indirect fruits of the arrest,” including his postarrest statements to

police.

¶5                                   Motion to Suppress Hearing

¶6        On April 28, 2017, the court conducted a hearing on defendant’s motion to suppress.

Detective David Garcia testified that on March 26, 2014, he was assigned to investigate the beating

of Morris, who at that time was hospitalized in critical condition. Garcia went to the hospital.

Although Garcia could not speak to Morris, he spoke to persons who identified themselves as

friends of Morris, including Jatavia Lee and her boyfriend, Linell Lewis. Lee told Garcia that she




          1
         Codefendant Tierra Williams was also charged in connection with Morris’s death, but the charges
against her were dismissed before defendant’s trial.

                                                 -2-
No. 1-19-0691


and Lewis had been with Morris on the day of the beating, and she described the events preceding

the incident.

¶7     Lee told Garcia that Morris had been looking for a source of marijuana. Lewis gave Morris

the phone number of a person known as “Boo Man” from whom Lewis previously obtained

marijuana. Morris set up a meeting point with Boo Man to purchase marijuana. Lee and Lewis

waited nearby while Morris went to meet Boo Man. As they waited, Morris called them and

indicated that he planned to steal marijuana from Boo Man. Lee saw Morris enter a vehicle. A

short time later she saw Morris running away, followed by Boo Man and a woman. Those two

individuals got into a car and chased Morris.

¶8     Lee told Garcia that she did not know the real name of Boo Man but that she could

recognize him and knew where he lived. Garcia put together a photo array, from which Lee

identified defendant as Boo Man.

¶9     Garcia testified that Morris died on April 3, 2014.

¶ 10   Garcia further testified that he was able to obtain surveillance video footage from a

currency exchange and an apartment building near the site of the incident. Garcia indicated that

the video showed a “transaction” involving Morris, defendant, and a female, during which

defendant got into a vehicle. The footage then showed Morris “fleeing” from the vehicle with

defendant and the female in pursuit. By viewing the video footage, Garcia noticed another potential

witness, who was eventually identified as Tahesha Jackson. Jackson subsequently met with police,

identified defendant in a photo array, and stated that she saw defendant hitting Morris on the head

with a beer bottle as he lay on the ground.




                                                -3-
No. 1-19-0691


¶ 11   After these identifications, Garcia issued an investigative alert for defendant on April 22,

2014. Garcia testified that an investigative alert is issued through a computer system known as the

“CHRIS system.” He agreed that “any detective” can use that system to issue an alert.

¶ 12   Garcia testified that he did not try to obtain an arrest warrant for defendant. Asked why

not, he said “it is not common practice, actually.” The following exchange ensued between Garcia

and defendant’s counsel:

                         “Q. Within the Chicago Police Department, it is not common

                practice to get an arrest warrant?

                         A. In a case like this, no, it is not.

                         Q. When you say a case like this, what do you mean?

                         A. Well, in this case I had no proof that [defendant] had fled

                the jurisdiction. That he wasn’t in the area and couldn’t be located.

                         Q. So, you only go to a magistrate for an arrest warrant if

                you think the offender has fled the jurisdiction?

                         A. Actually, we’ll go to a State’s Attorney for approval first.

                Unless you have proof they fled the jurisdiction, you are not going

                to get it.

                         Q. You are not going to get a warrant?

                         A. Correct.”

¶ 13   Garcia testified that he interviewed defendant following his arrest in October 2014. After

waiving his Miranda rights (see Miranda v. Arizona, 384 U.S. 436 (1966)), defendant admitted

his involvement in Morris’s beating.


                                                    -4-
No. 1-19-0691


¶ 14   Sergeant Chris Maraffino testified that as of October 21, 2014, he was assigned to the

“Fugitive Apprehension Unit” of the Chicago Police Department and that his duties included

finding people for whom investigative alerts had been issued. On that date, he arrested defendant

pursuant to an investigative alert. Maraffino testified that he “knew what the investigative alert

was for” but he otherwise lacked knowledge of the facts of the case.

¶ 15   Defendant was riding a bicycle when Maraffino found him. Maraffino did not see

defendant commit any crimes or traffic violations. Maraffino transported defendant to “Area

South” to be questioned by detectives. Maraffino agreed that he had no role in investigating the

case and that his involvement was limited to arresting defendant.

¶ 16   In denying defendant’s motion to suppress, the trial court stated: “Even though this

particular Court abhors the investigative alerts and how the Chicago Police Department abuses

them, I think the case law is clear that there is probable cause to support the arrest, even if the

arrest was pursuant to [an] investigative alert.” The court noted that defendant was identified as

the person from whom Morris was going to purchase drugs and as the person who chased Morris.

¶ 17                                      Trial Evidence

¶ 18   At trial, Tiana Jones testified that Morris, her brother, lived in Tennessee. In March 2014,

he visited family and friends in Chicago. Jones learned that something happened to Morris on

March 26. She later visited him at the hospital, where he was unresponsive. He was taken off life

support approximately one week later.

¶ 19   Lee testified that Morris was a friend of her boyfriend, Lewis. On March 26, 2014, Lewis

and Morris discussed buying “weed,” and Lewis suggested that they contact Boo Man. In court,

Lee identified defendant as Boo Man.


                                               -5-
No. 1-19-0691


¶ 20      Lee testified that Morris called defendant and they planned a meeting near 71st Street and

Wentworth Avenue. Lewis drove Morris and Lee to the meeting point, where Morris left the car

to go to a currency exchange. Lewis and Lee parked at a gas station and waited for Morris. Lee

recalled that, as they waited, Morris called Lewis. Minutes later, she saw Morris run out of the

currency exchange and into an alley. She heard someone say “he went that way” and saw defendant

standing in the alley. Lee and Lewis pulled into traffic, but they were cut off by a “gold car” with

three or four people inside. Lee and Lewis followed the gold car, which turned onto 70th Street

and blocked one end of the alley. Lee and Lewis saw another car “blocking the other end of the

alley.”

¶ 21      Lee and Lewis could not enter the alley so they “kept circling around.” As they did, Morris

called and said he was “trapped.” Lee and Lewis kept circling the block because the alley was

“blocked off.” Eventually, Lee saw an ambulance and paramedics “picking [Morris] up off the

ground.” Morris was “holding his head hollering and screaming.”

¶ 22      The following day, Lee spoke to Garcia at the hospital and told him that “Boo Man” may

be responsible. On March 29, she identified defendant in a photo array. Lee acknowledged that

she did not see who had beaten Morris.

¶ 23      Similar to Lee’s testimony, Lewis testified that he referred Morris to defendant, whom he

knew as “Boo Man,” to obtain marijuana. Lewis, Lee, and Morris drove to a gas station, where

Morris left the car to meet defendant at a currency exchange. As Lee and Lewis were waiting,

Morris called Lewis. Lewis then saw Morris run out of the currency exchange and down an alley.

Lewis then saw a silver car pull up, and the defendant “hopped out the car and was looking.”




                                                 -6-
No. 1-19-0691


Defendant was wearing an orange “Pelle Pelle” jacket, which Lewis had seen him wear before.

Lewis also saw a young woman “hop out” of a gold car and heard her say “he went that way.”

¶ 24   Lewis saw defendant run into the alley. As Lewis drove around the block, the gold car cut

him off. Lewis followed the gold car, which stopped at the end of the alley. Lewis could not get

into the alley because both ends were blocked by the silver car and the gold car. Lewis circled the

block a number of times, looking for Morris. Lewis eventually saw an ambulance and Morris

laying on the ground.

¶ 25   Lewis testified that on March 30, he identified defendant in a photo array. In court, he

identified the photo array, as well as the jacket (People’s Exhibit 3) that defendant wore on the day

of Morris’s beating.

¶ 26   During Lewis’s testimony, the State published portions of video footage from inside the

currency exchange (People’s exhibit No. 2), and Lewis identified points where Morris was visible.

Lewis was shown an aerial map of the area (People’s exhibit No. 36) and indicated the locations

of the gas station, the alley, where he saw defendant, and where he eventually found Morris.

¶ 27   Tahesha Jackson testified that on the afternoon of March 26, 2014, she was in the 7000

block of South Perry Avenue when she noticed cars “running back and forth through the alley.” A

short time later, she went outside and noticed a man “getting stumped [sic] and g[etting] hit in the

head with [a] bottle.” Jackson identified defendant as the man who stomped on and kicked Morris.

She also testified that defendant hit Morris in the head with a bottle. Afterward, defendant

approached her and asked “did I see the drugs that they had dropped.” On April 7, 2014, Jackson

identified defendant in a photo array.




                                                -7-
No. 1-19-0691


¶ 28    Cheresse Jeffries testified that on March 26, 2014, she was in her apartment in the 7000

block of South Perry when her boyfriend told her that someone was fighting. Jeffries went to her

back porch and saw Morris being chased by another man through an empty lot. 2 She identified

defendant as the person who was chasing Morris. When defendant caught up to Morris, he grabbed

his shirt and asked him “where his s*** was at.” Defendant punched Morris in the face, and Morris

fell to the ground.

¶ 29    Jeffries saw a silver car pull up with three women inside. The driver got out of the car,

retrieved a bat from the trunk, and then hit Morris with the bat. The other two women kicked

Morris in the leg, and defendant kicked Morris in the head. Defendant told the woman with the bat

that “he got this,” after which the three women got back into the car and left. Defendant picked up

a brown object and struck Morris in the head with it. Defendant kicked Morris “one last time” and

then left the scene. Jeffries called 911, and an ambulance arrived. Jeffries testified that she was

about 35 feet away from the site of the beating. She saw other males nearby, but defendant was

the only male who hit Morris.

¶ 30    Garcia testified that on March 27, 2014, he went to the hospital where Morris was on life

support. Garcia spoke to Lee, who indicated she was with Morris shortly before the incident and

that Morris went to meet someone she knew as Boo Man. Using information from Lee, Garcia put

together a photo array including defendant. On March 29, Lee viewed the array and identified

defendant as Boo Man. Garcia testified that other detectives talked to Lee’s boyfriend, Lewis, who

also identified defendant as Boo Man.




        2
       Jeffries did not identify Morris by name, but it is undisputed that the person she saw being chased
was Morris.

                                                  -8-
No. 1-19-0691


¶ 31    Garcia went to the area of the beating and viewed video footage from a currency exchange.

Garcia testified that the video shows Morris entering the currency exchange and that defendant

can be seen wearing the same jacket that he was wearing when he was arrested. Garcia obtained

the video footage from the currency exchange (People’s exhibit No. 2).

¶ 32    Garcia subsequently examined surveillance video footage from an apartment building in

the 7000 block of South Perry. In that footage, he noticed a woman who appeared to be looking

toward the site of the beating at the time of the incident. He learned from the apartment building’s

custodian that the woman was named Tahesha. Video footage from the building was admitted into

evidence.

¶ 33    On April 7, 2014, Garcia and another detective interviewed Jackson, who identified

defendant in a photo array. Jackson told detectives that defendant stomped the victim and hit him

in the head with a bottle. On April 21, 2014, Garcia and another detective briefly interviewed

Jeffries.

¶ 34    Garcia further testified that defendant was arrested on October 19, 2014, and brought to

Area South. At the time of his arrest, defendant was wearing the same “Pelle Pelle” jacket that he

wore in the currency exchange video footage. Garcia identified the jacket (People’s exhibit No. 7)

in court.

¶ 35    Garcia and Detective Brian Drees conducted a recorded interview of defendant in the early

morning of October 20, 2014. A portion of the recording was marked as People’s exhibit No. 8,

admitted into evidence, and published to the jury. In the recording, defendant indicated that Morris

robbed him and ran away. Defendant indicated that, by the time he found Morris, Morris had




                                               -9-
No. 1-19-0691


already been beaten by a number of other people. Defendant stated that he may have hit Morris

with his hands, but he did not remember hitting Morris with anything else.

¶ 36   Garcia testified that defendant was interviewed the same morning by Assistant State’s

Attorney (ASA) Eric Bashirian and Drees at 3:27 a.m. Garcia further testified that on the evening

of October 20, 2014, Jeffries came to the police station and identified defendant in a lineup.

¶ 37   Drees testified that he and Garcia interviewed defendant at 1:12 a.m. on October 20, 2014,

and that Drees and ASA Bashirian conducted a second videotaped interview at 3:24 a.m. A portion

of the second interview (People’s exhibit No. 58) was published in court.

¶ 38   In that recording, defendant said that Morris called him to buy marijuana and they agreed

to meet on 71st Street near the currency exchange. Defendant was in a parked car with a female

friend named Tierra. Morris walked up to their car and got into the back seat. Morris told defendant

he wanted a “lot” of marijuana. Morris said he was going to the currency exchange to get money

and left. When Morris returned, defendant handed Morris about one ounce of wrapped marijuana.

Morris ran away with the marijuana without paying. Defendant told Tierra that they had been

robbed, and they drove away, with Tierra driving.

¶ 39   A short time later, defendant exited the car and searched for Morris on foot. He came across

a car with three women and a man who told defendant they had seen what happened; one of the

women told him the direction in which Morris had run. Defendant jumped in the car, and they

began to drive, looking for Morris. They came upon a group of people who were members of the

Gangster Disciples, and defendant told them that he had been robbed. The Gangster Disciples

agreed to help look for Morris. Eventually they pointed out Morris’s location to defendant.




                                               - 10 -
No. 1-19-0691


Defendant said that when he got to Morris, he was already beaten. He asked Morris “where my

s*** at.” When Morris said that it was gone, defendant hit him.

¶ 40     In the recording, defendant maintained that Morris was “already f*** up” by the time he

got to him. Defendant stated that he only hit Morris twice with his fist. Defendant denied that he

kicked or stomped Morris or that he hit him with a bottle.

¶ 41     On cross-examination, Drees agreed that defendant was arrested based on an investigative

alert.

¶ 42     Detective Thomas Dineen testified that on April 7, 2014, he presented a photo array to

Tahesha Jackson, who identified defendant and stated that defendant struck Morris with a bottle.

¶ 43     Detective Jeremy Morales testified that on March 30, 2014, he showed Lewis a photo array

and Lewis identified defendant as “Boo Man.” Morales also testified that on October 20, 2014, he

showed Cheresse Jeffries a physical lineup, from which she picked out defendant as the person

who struck Morris.

¶ 44     Dr. Ponni Arukumar, the chief medical examiner at the Cook County Medical Examiner’s

Office, testified that she reviewed the report from Morris’s autopsy. Dr. Arukumar concluded that

the cause of death was “cranial cerebral blunt force injury” and the manner of death was homicide.

¶ 45     The defense did not call any witnesses.

¶ 46     The jury found defendant guilty of all charged counts of murder and mob action. Defendant

was sentenced to 20 years’ imprisonment on the felony murder count (count III), and the remaining

convictions were merged into count III.

¶ 47                                        ANALYSIS




                                               - 11 -
No. 1-19-0691


¶ 48   On appeal, defendant raises a single claim: that his motion to suppress should have been

granted because his arrest was based on an unsworn investigative alert issued upon a detective’s

determination of probable cause, rather than a determination of probable cause made by a

magistrate and supported by an “affidavit.” He claims that his arrest violated the Illinois

Constitution’s search and seizure clause, which provides that “[n]o warrant shall issue without

probable cause, supported by affidavit ***.” Ill. Const. 1970, art. I, § 6.

¶ 49   Defendant contends that “significant” evidence was obtained through his illegal arrest,

namely his statements to police admitting that he hit Morris, the distinctive jacket he wore on the

day of Morris’s beating, and the postarrest lineup identification by Jeffries. He suggests that the

State’s case would have been much weaker without this evidence, and thus he asks that we reverse

and remand for a new trial.

¶ 50   “In reviewing a ruling on a motion to quash arrest and suppress evidence, we apply a two-

part standard of review. [Citation.] While we accord great deference to the trial court’s factual

findings, and will reverse those findings only if they are against the manifest weight of the

evidence, we review de novo the court’s ultimate ruling on a motion to suppress involving probable

cause. [Citation.]” People v. Grant, 2013 IL 112734, ¶ 12. That is, while a “trial court’s findings

of historical fact are reviewed for clear error,” a reviewing court “may assess the established facts

in relation to the issues and may draw its own conclusion when deciding what relief, if any, should

be granted.” People v. Harris, 228 Ill. 2d 222, 230 (2008).

¶ 51   Defendant does not dispute any of the trial court’s factual findings with respect to the

motion to suppress. Rather, he claims that his warrantless arrest—premised on an investigative




                                                - 12 -
No. 1-19-0691


alert issued approximately six months earlier—violates article I, section 6, of the Illinois

Constitution, which provides:

                       “The people shall have the right to be secure in their persons,

                houses, papers, and other possessions against unreasonable

                searches, seizures, invasions of privacy or interceptions of

                communications by eavesdropping devices or other means. No

                warrant shall issue without probable cause, supported by affidavit

                particularly describing the place to be searched and the persons or

                things to be seized.” (Emphasis added.) Ill. Const. 1970, art. I, § 6.

¶ 52   Notably, defendant does not dispute that probable cause existed for his arrest. Nor does he

claim that his arrest violated the fourth amendment of the United States Constitution, which

provides:

                       “The right of the people to be secure in their persons, houses,

                papers, and effects, against unreasonable searches and seizures,

                shall not be violated, and no [w]arrants shall issue, but upon

                probable cause, supported by [o]ath or affirmation, and particularly

                describing the place to be searched, and the persons or things to be

                seized.” U.S. Const., amend. IV.

Defendant’s sole claim is that an arrest based on an investigative alert is unlawful because the

Illinois Constitution requires “a determination of probable cause supported by an ‘affidavit’ and

made by a neutral magistrate.”




                                                - 13 -
No. 1-19-0691


¶ 53     Defendant relies largely on this court’s discussion of investigative alerts in People v. Bass,

2019 IL App (1st) 160640, aff’d in part & vacated in part, People v. Bass, 2021 IL 125434.

Significantly, after the parties submitted their briefs in the instant appeal, our supreme court

vacated (but did not overrule) the portions of this court’s decision in Bass concerning investigative

alerts. Bass, 2021 IL 125434, ¶ 31. Nonetheless, a review of Bass helps inform the principles at

issue.

¶ 54                            The Appellate Court’s Bass Decision

¶ 55     In Bass, Chicago police issued an investigative alert for the defendant after the complainant

reported to police that he had molested her. Bass, 2019 IL App (1st) 160640, ¶ 7. The police did

not obtain a warrant. Id. About three weeks later, police pulled over a vehicle, in which defendant

was a passenger, for running a red light. Id. ¶ 8. Police ran a “name check” on the defendant and

arrested him after discovering the investigative alert. Id. Defendant then gave an inculpatory

statement to police. Id. ¶ 9. After defendant’s motion to quash his arrest and suppress the statement

was denied, he was convicted of criminal sexual assault. Id. ¶¶ 14, 19.

¶ 56     On appeal, defendant challenged the denial of his motion to suppress on two grounds:

(1) that the traffic stop was “unlawfully extended” when the police ran a name check on defendant

and (2) that the investigative alert was an “unconstitutional basis on which to arrest him.” Id. ¶ 28.

¶ 57     Regarding his challenge based on the investigative alert, our court recognized that the

fourth amendment “allows for warrantless arrests outside the home as long as the police have

probable cause to arrest the suspect. [Citations.]” Id. ¶ 37. As the Bass defendant did not dispute

that there was probable cause, his arrest did not violate the fourth amendment to the United States

Constitution. Id.



                                                 - 14 -
No. 1-19-0691


¶ 58    Nevertheless, our court proceeded to hold that the arrest violated the Illinois Constitution.

This court stated: “with regard to the necessity of a warrant issued by a neutral magistrate,

historical precedent concludes that article I, section 6, provides greater protections than the fourth

amendment. Indeed, arrests based solely on investigative alerts, even those supported by probable

cause, are unconstitutional under the Illinois Constitution.” Id. ¶ 43.

¶ 59    Our court’s conclusion stemmed from the fact that the Illinois Constitution (since 1870)

has specified that no warrant shall issue “ ‘without probable cause, supported by affidavit.’ ”

(Emphasis in original.) Id. ¶ 49 (quoting Ill. Const. 1870, art. II, § 6). The Bass court found this

phrase differed in a “critical respect” from the fourth amendment’s language that no warrants shall

issue “ ‘but upon probable cause, supported by [o]ath or affirmation.’ ” (Emphasis in original.) Id.

(quoting U.S. Const., amend. IV). The court determined that the delegates to the 1870 Constitution

“intentionally included the word ‘affidavit.’ ” Id. ¶ 50.

¶ 60    This court in Bass proceeded to discuss Illinois Supreme Court cases applying the 1870

Constitution, which showed a “strong presumption against executive branch officers making their

own probable cause determinations without swearing to facts before a magistrate.” Id. ¶ 62. This

court in Bass suggested that, since the drafters of the 1970 Constitution did not amend the

“supported by affidavit” phrase, it could be presumed they accepted the supreme court case law

interpreting it. Id. ¶¶ 64-65.

¶ 61    This court in Bass proceeded to find that an arrest is “unconstitutional when effectuated on

the basis of an investigative alert issued by the Chicago Police Department.” Id. ¶ 71. Separately,

the court also agreed with defendant’s alternative argument, that the traffic stop leading to his




                                                - 15 -
No. 1-19-0691


arrest was unlawfully prolonged under fourth amendment precedent. Id. ¶¶ 73-78. This court thus

held that defendant’s postarrest statement was improperly admitted at trial. Id. ¶¶ 82-85.

¶ 62            Our Supreme Court Vacates the Bass Analysis of Investigative Alerts

¶ 63    Upon the State’s petition for leave to appeal, our supreme court agreed that the Bass

defendant’s motion to suppress should have been granted, but only because the traffic stop was

“unreasonably extended” in violation of the fourth amendment. Bass, 2021 IL 125434, ¶ 26.

Significantly, our supreme court declined to address the constitutionality of investigative alerts,

reasoning that courts should not “decide moot or abstract questions” or render “advisory opinions”

and “must avoid reaching constitutional issues unless necessary to decide a case. [Citations.]” Id.

¶¶ 29-30. Our supreme court vacated the corresponding portions of the appellate court’s opinion.

Id. ¶ 31.

¶ 64    Two supreme court justices—Chief Justice Burke and Justice Neville—dissented from the

portion of the Bass opinion that vacated the appellate court’s discussion of the constitutionality of

investigative alerts. Justice Neville expressed his view that “the State’s use of an investigative alert

to justify defendant’s warrantless arrest merits constitutional scrutiny.” Id. ¶ 50 (Neville, J.,

concurring in part and dissenting in part). He noted that “vacating the appellate court’s analysis

deprives the Chicago Police Department of crucial authoritative guidance on the procedures to

follow under the Illinois Constitution when making warrantless arrests.” (Emphasis in original.)

Id. ¶ 62. Justice Neville urged the supreme court to address the use of investigative alerts to fulfill

its “role as the protector of the rights guaranteed by the warrant clause of the Illinois Constitution.

[citation].” Id. ¶ 63.




                                                 - 16 -
No. 1-19-0691


¶ 65    We recognize that, even before the supreme court vacated the relevant portions of the

appellate court opinion in Bass, a number of other panels of this court disagreed with Bass’s

conclusion that investigative alerts were unconstitutional. See People v. Braswell, 2019 IL App

(1st) 172810, ¶ 37; People v. Simmons, 2020 IL App (1st) 170560; People v. Thornton, 2020 IL

App (1st) 170753; People v. Bahena, 2020 IL App (1st) 180197, ¶¶ 61-64. However, we are not

bound by those decisions. See O’Casek v. Children’s Home & Aid Society of Illinois, 229 Ill. 2d

421, 440 (2008) (“[T]he opinion of one district, division, or panel of the appellate court is not

binding on other districts, divisions, or panels. [Citation.]”). Thus, we proceed to our own analysis.

¶ 66    For the following reasons, we conclude that defendant’s warrantless arrest was improper,

as it was premised solely on an investigative alert issued six months earlier, meaning the police

had ample opportunity to obtain an arrest warrant but did not do so. Further, as the arresting officer

had no other reason to believe that defendant had committed a crime, there were no other

circumstances to justify a warrantless arrest.

¶ 67    We note that, while our supreme court vacated our court’s discussion of investigative alerts

in Bass, the reasons for doing so are not present in this case. The Bass defendant made separate

challenges to his arrest under the fourth amendment and the Illinois Constitution. Since the fourth

amendment argument required reversal, our supreme court did not reach the constitutionality of

investigative alerts under the Illinois Constitution to avoid deciding a “moot” question and

rendering an advisory opinion. Bass, 2021 IL 125434, ¶¶ 29-31. By contrast, in this case,

defendant’s sole argument is that his arrest under an investigative alert violated article I, section 6,

of the Illinois Constitution. Thus, a discussion of investigative alerts is necessary to decide

defendant’s appeal.



                                                 - 17 -
No. 1-19-0691


¶ 68   Significantly, defendant does not suggest that his arrest violated the fourth amendment to

the United States Constitution, as the United States Supreme Court has concluded that the fourth

amendment does not require police to obtain an arrest warrant from a judge. See United States v.

Watson, 423 U.S. 411, 423 (1976). Rather, defendant’s challenge turns on whether the “affidavit”

clause of article I, section 6, of the Illinois Constitution generally requires a determination of

probable cause by a neutral magistrate, rather than by a police officer. In turn, the question

becomes whether the “affidavit” clause in the Illinois Constitution provides greater protection than

the fourth amendment. The State urges that, under the “limited lockstep” doctrine, we should not

find that article I, section 6, of the Illinois Constitution affords greater protection to citizens than

the analogous language of the fourth amendment. For the following reasons, we disagree. Even

under the limited lockstep doctrine, we conclude that the Illinois Constitution provides greater

protection than the fourth amendment in circumstances such as this case.

¶ 69                               The Limited Lockstep Doctrine

¶ 70    “Under our limited lockstep doctrine, we construe the search and seizure clause of our state

constitution in accordance with the United States Supreme Court’s interpretation of the fourth

amendment unless any of the narrow exceptions to lockstep apply.” People v. Holmes, 2017 IL

120407, ¶ 24. The doctrine is “ ‘based on the premise that the drafters of the 1970 constitution and

the delegates *** intended the phrase “search and seizure” in the state document to mean, in

general, what the same phrase means in the federal constitution.’ ” Id. (quoting People v. Caballes,

221 Ill. 2d 282, 314 (2006)).

¶ 71    In its brief and at oral argument, the State contended that the limited lockstep doctrine, as

described in Caballes, precludes us from interpreting article I, section 6, to provide more protection



                                                 - 18 -
No. 1-19-0691


than the fourth amendment. We disagree. Caballes reaffirmed the limited lockstep doctrine but

recognized that, in some circumstances, Illinois courts may interpret the state constitution

differently from the federal constitution.

¶ 72    In explaining the history of the doctrine, Caballes recognized that the search and seizure

provision of the Illinois Constitution of 1870 was “clearly modeled upon the fourth amendment to

the United States Constitution.” Caballes, 221 Ill. 2d at 290-91. The 1870 Constitution provided:

                “The right of the people to be secure in their persons, houses, papers

                and effects, against unreasonable searches and seizures, shall not be

                violated; and no warrant shall issue without probable cause,

                supported by affidavit, particularly describing the place to be

                searched, and the persons or things to be seized.” (Emphasis added.)

                Ill. Const. 1870, art. II, § 6.

¶ 73    In Caballes, our supreme court stated:

                “The phrase ‘supported by affidavit’ in the state provision being

                virtually synonymous with ‘by Oath or affirmation’ in the fourth

                amendment, this court repeatedly held that the two constitutions

                should be construed alike.” Caballes, 221 Ill. 2d at 291 (citing

                several Illinois Supreme Court decisions between 1924 and 1961).

Thus, the “lockstep doctrine” was “firmly in place before the adoption of the 1970 constitution.”

Id. at 292.

¶ 74    In Caballes, our supreme court identified People v. Tisler, 103 Ill. 2d 226 (1984), as the

“seminal case on the question of lockstep interpretation of the search and seizure provisions” of


                                                  - 19 -
No. 1-19-0691


the Illinois Constitution of 1970. Caballes, 221 Ill. 2d at 295. In Tisler, our supreme court

“acknowledged that it was free to construe the state constitution differently from the federal

constitution [citation] and formulated a test for determining when the state constitution need not

be interpreted in lockstep with the federal constitution.” Caballes, 221 Ill. 2d at 297. Under that

test:

                “ ‘Any variance between the [United States] Supreme Court’s

                construction of the provisions of the fourth amendment in the

                Federal Constitution and similar provisions in the Illinois

                Constitution must be based on *** substantial grounds. We must

                find in the language of our constitution, or in the debates and the

                committee reports of the constitutional convention, something

                which will indicate that the provisions of our constitution are

                intended to be construed differently than are similar provisions in

                the Federal Constitution, after which they are patterned.’ ” Caballes,

                221 Ill. 2d at 297 (quoting Tisler, 103 Ill. 2d at 245).

¶ 75    In Caballes, our supreme court “reaffirm[ed] our commitment to limited lockstep

analysis,” explaining: “our choice of a rule of decision on matters governed by both the state and

federal constitutions *** must continue to be predicated on our best assessment of the intent of the

drafters, the delegates, and the voters.” Id. at 313. In that case, our supreme court applied the

doctrine to reject the argument that a police dog sniff should be considered a “search” under the

state constitution, reasoning that “[n]othing in the language of article I, section 6 or in the history




                                                 - 20 -
No. 1-19-0691


of the constitutional debates suggests an intent that the use of trained dogs by the police be

considered an unreasonable search or seizure.” Id. at 315-16.

¶ 76   More recently, in People v. Fitzpatrick, 2013 IL 113449, our supreme court explained:

                “As this court noted in Caballes, it has done this [limited lockstep]

                analysis for purposes of article I, section 6, of our state constitution,

                and determined that the framers intended for it to have the same

                scope as the fourth amendment. [Citation.] We reaffirmed our

                commitment to this approach in Caballes [citation], so the lockstep

                question is generally settled for search and seizure purposes.

                        Caballes did note, however, that our limited lockstep

                approach would allow for consideration of ‘state tradition and

                values as reflected by long-standing state case precedent.’ ”

                (Emphasis added.) Fitzpatrick, 2013 IL 113449, ¶¶ 15-16 (quoting

                Caballes, 221 Ill. 2d at 314).

¶ 77   Thus, “we will construe our constitution as providing greater protection” than the fourth

amendment when the following criteria are met:

                “We must find in the language of our constitution, or in the debates

                and the committee reports of the constitutional convention,

                something which will indicate that the provisions of our constitution

                are intended to be construed differently than are similar provisions

                in the Federal Constitution, after which they are patterned.” (Internal

                quotation marks omitted.) Fitzpatrick, 2013 IL 113449, ¶ 15.


                                                 - 21 -
No. 1-19-0691


¶ 78     Applying this approach in this case, we consider whether there is evidence that the phrase

“No warrant shall issue without probable cause, supported by affidavit” (Ill. Const. 1970, art. I,

§ 6) was intended to afford greater protection than its counterpart in the fourth amendment, that

“no [w]arrants shall issue, but upon probable cause, supported by [o]ath or affirmation.”

(Emphasis added.) U.S. Const. amend. IV. We find that there is.

¶ 79     Supreme Court Precedent Interpreting the “Affidavit” Requirement of the 1870

                                             Constitution

¶ 80     We note that the “supported by affidavit” phrase was first included in the 1870

Constitution. Ill. Const. 1870, art. II, § 6. The debates of the 1870 Constitutional Convention

reflect that the delegates intentionally selected this phrase instead of copying the fourth

amendment’s “oath or affirmation” phrase. The first version of the Bill of Rights considered by

the convention included language that “no warrant shall issue without probable cause, supported

by oath or affirmation, particularly describing the place to be searched and the persons or things

to be seized.” Journal of the Constitutional Convention of the State of Illinois, at 664-65 (Apr. 23,

1870),     https://babel.hathitrust.org/cgi/pt?id=hvd.li2qkb&view=1up&seq=684&skin=2021               [

[https://perma.cc/K22X-SGYJ]. One of the delegates “moved to amend, by striking out the words

‘oath or affirmation,’ and insert[ing] the word ‘affidavit’ in lieu thereof.” Id. at 772 (statements of

Delegate Allen). The convention voted to adopt that amendment. Id. at 773.

¶ 81     Subsequent precedent from our supreme court has interpreted this phrase to afford

protection greater than the fourth amendment, particularly with respect to the involvement of a

neutral magistrate. Our supreme court held in 1898 that the 1870 Constitution’s affidavit

requirement went “a step beyond” the federal constitution:



                                                - 22 -
No. 1-19-0691


                       “This section of our constitution is identical with the fourth

                amendment *** except that it substitutes the word ‘affidavit’ for

                ‘oath or affirmation.’ It is a step beyond the constitution of the

                United States, in requiring the evidence of probable cause to be

                made a permanent record in the form of an affidavit; otherwise, it is

                the same.” Lippman v. People, 175 Ill. 101, 112 (1898).

¶ 82   In Lippman, the defendant challenged a statute that allowed a search warrant to be issued

when a property owner made an “oath in writing, before any justice of the peace or police

magistrate that he has reason to believe” that another person was unlawfully using the owner’s

casks, barrels, kegs, bottles, or boxes. Id. at 110-11. The Lippman defendant’s premises were

searched pursuant to a warrant based on an affidavit by a brewing company agent. Id. at 104-05.

¶ 83   In finding the statute unconstitutional, our supreme court repeatedly emphasized the

importance of a magistrate, explaining: “The constitutional provisions on this subject had their

origin in the abuse of executive authority, and their design is to substitute judicial discretion for

arbitrary power, so that the security of the citizen in his property shall not be at the mercy of

individuals or officers.” (Emphasis added.) Id. at 112. Our supreme court held: “A search warrant

can only be granted after a showing made before a magistrate, under oath, that a crime has been

committed, and the law, in requiring a showing of probable cause, supported by affidavit, intends

that facts shall be stated which shall satisfy the magistrate that suspicion is well founded.”

(Emphases added.) Id. at 113. Our supreme court found the statute unconstitutional because it

attempted to “transfer the judicial discretion, which the constitution intended should be exercised

by a magistrate, from that officer to the party making the affidavit.” (Emphases added.) Id.



                                               - 23 -
No. 1-19-0691


¶ 84   While Lippman concerned a search warrant, the magistrate’s role in determining probable

cause is of equal importance in issuing an arrest warrant. Indeed, our supreme court later stated

that article II, section 6, of the 1870 Constitution “provides exactly the same protection whether

the warrant be for the search of a house and the seizure of property or for the search or seizure of

a person.” People v. Elias, 316 Ill. 376, 382 (1925), overruled on other grounds by People v.

Williams, 27 Ill. 2d 542, 544 (1963) (recognizing departure from Elias in holding that an affidavit

based on observations of a person other than the affiant may be sufficient to show probable cause).

¶ 85   In Elias, our supreme court again emphasized the necessity of a magistrate:

                “Probable cause does not exist unless the magistrate is convinced

                *** that there is reasonable ground to suspect that the accused is

                guilty of the offense charged. [Citation.] The magistrate must

                exercise his own judgment and not act on the judgment of the

                official accuser. A warrant issued upon a conclusion of the accuser,

                without any facts stated in the application upon which the judicial

                officer to whom it is addressed may form his own conclusion, is not

                a showing of ‘probable cause supported by affidavit,’ within the

                meaning of the [constitutional] guaranty. [Citation.]” Elias, 316 Ill.

                at 381.

Thus, our supreme court has interpreted the “affidavit” language in our state constitution as

contemplating the crucial role of a magistrate in the determination of probable cause necessary to

issue a warrant.




                                                - 24 -
No. 1-19-0691


¶ 86   We also find persuasive a 1930 supreme court decision rejecting a warrantless arrest

premised upon a “standing order” by police, which bears some resemblance to the investigative

alert at issue here. See People v. McGurn, 341 Ill. 632 (1930). The McGurn defendant was

convicted of carrying a concealed revolver discovered upon his arrest. Id. at 634-35. One of the

arresting officers testified that he did not see the defendant commit a crime and had no reasonable

grounds to suspect defendant of a crime. Id. at 634. Rather, he arrested defendant only because a

superior officer issued a “standing order” for his arrest. Id. at 635. In the course of finding the

arrest and search illegal, our supreme court emphasized that there was “nothing about the attending

circumstances which would lead a reasonable and prudent man to believe that [defendant] was, in

fact, committing any crime or which would justify the officer in making the arrest.” Id. at 637-38.

¶ 87   Our supreme court in McGurn acknowledged that warrantless arrests are sometimes

permissible. See id. at 636 (“Under the common law constables and watchmen were authorized to

arrest felons, and persons reasonably suspected of being felons, without a warrant, and *** had

authority to make arrests without warrants in cases of misdemeanors which involved breaches of

the peace committed in the presence of the officers making the arrests and which could not be

stopped or redressed except by immediate arrest. [Citations.]”).

¶ 88   Thus, “[i]t is the rule in this State where a criminal offense has, in fact, been committed,

that an officer has a right to arrest without a warrant where he has reasonable ground for believing

that the person to be arrested is implicated in the crime. [Citation.]” Id. McGurn also recognized

that this rule was incorporated by statute. Id. (“By paragraph 657 of the Criminal Code [citation]

*** an arrest may be made by an officer or by a private person without warrant for a criminal

offense committed or attempted in his presence, and by an officer when a criminal offense has, in



                                               - 25 -
No. 1-19-0691


fact, been committed and he has reasonable ground for believing that the person to be arrested has

committed it.”). 3

¶ 89    Nonetheless, McGurn held that an officer who otherwise lacked reason to suspect a crime

could not make an arrest based merely on a standing order. Our supreme court explained:

                “The only attempt to justify this illegal arrest is the statement of [the

                arresting officer] that he was acting under orders of his superior

                officer, John Stege, commissioner of detectives, to arrest

                [defendant.] Stege did not have any warrant or process of law for

                [defendant’s] arrest. *** [U]nder the constitution of this state no

                municipality has authority to clothe any officer with the autocratic

                power to order the summary arrest and incarceration of any citizen

                without warrant or process of law and thus render the liberty of

                every one of its citizenry subject to the arbitrary whim of such

                officer.” (Emphasis added.) Id. at 638.

The McGurn court concluded that defendant’s arrest was illegal, and so the trial court should have

granted defendant’s petition to suppress the revolver as “evidence unlawfully obtained.” Id. at 646.

¶ 90    In sum, our supreme court precedent interpreting the search and seizure clause of the 1870

Constitution emphasized that an “affidavit” supporting probable cause should be presented to a

neutral magistrate before a warrant may issue. A warrantless arrest may be justified where the



        3
         A similar statutory provision is in effect today. See 725 ILCS 5/107-2(1)(c) (West 2020) (a peace
officer may arrest a person when “[h]e has reasonable grounds to believe that the person is committing or
has committed an offense”).


                                                  - 26 -
No. 1-19-0691


arresting officer has personal knowledge giving rise to a reasonable ground for believing that the

arrestee committed a crime. See id. at 636. However, a municipality may not “clothe any officer

with the autocratic power to order the summary arrest and incarceration of any citizen without

warrant or process of law.” Id. at 638.

¶ 91            The 1970 Constitution Declined to Change the “Affidavit” Requirement

¶ 92    Although the above case law was decided when the 1870 Constitution was in effect, the

drafters of the 1970 Constitution retained the “affidavit” requirement of the search and seizure

clause. Article I, section 6, of the 1970 Constitution provides, in relevant part, that “No warrant

shall issue without probable cause, supported by affidavit particularly describing the place to be

searched and the persons or things to be seized.” (Emphasis added.) Ill. Const. 1970, art. I, § 6.

Presumably, the drafters of the 1970 Constitution were aware of case law interpreting the search

and seizure provisions of the 1870 Constitution, including our supreme court’s recognition that

requiring an affidavit was “a step beyond” the federal constitution. See Lippman, 175 Ill. at 112.

Had they desired, the drafters could have revised the “affidavit” clause, just as they chose to revise

other portions of this section. See Caballes, 221 Ill. 2d at 293 (recognizing that article I, section 6,

“was substantively changed by inclusion of two new clauses, *** the right to be secure against

unreasonable invasions of privacy by the state and the right to be secure against unreasonable

interceptions of communications by the state”). The delegates could have opted to replace the

“affidavit” requirement with the fourth amendment’s “oath and affirmation” phrase or other

language, had they wished article I, section 6, to be interpreted identically with the fourth

amendment. Instead, they elected to leave intact the requirement that a warrant be supported by an

“affidavit,” which implicated a magistrate’s involvement.



                                                 - 27 -
No. 1-19-0691


¶ 93   We also do not find any indication that supreme court decisions since the 1970 Constitution

overruled its earlier precedent that the identical use of “affidavit” in the 1870 Constitution went a

“step beyond” the fourth amendment and calls for the involvement of a magistrate. We recognize

that Caballes stated that the “supported by affidavit” phrase of the Illinois Constitution was

“virtually synonymous with ‘by Oath or affirmation’ in the fourth amendment.” Caballes, 221 Ill.

2d at 291. However, Caballes—which concerned the wholly unrelated issue of whether a canine

sniff implicated the search and seizure clause—did not purport to address the Lippman court’s

explicit statement that the Illinois Constitution’s use of the word “affidavit” went a “step beyond”

the fourth amendment. Lippman, 175 Ill. at 112.

¶ 94   Although no supreme court case has squarely addressed investigative alerts, the arrest in

this case resembles the arrest based on a “standing order” that was found unlawful in McGurn. In

McGurn, the arresting officer had no reasonable suspicion that defendant had committed a crime;

the sole basis for the arrest was a superior officer’s “standing order.” McGurn, 341 Ill. at 635. In

this case, as in McGurn, the arresting officer did not observe defendant committing a crime. Nor

did the arresting officer have any knowledge of the investigation into Morris’s beating, which had

occurred approximately six months earlier. The sole basis for his decision to arrest defendant was

the investigative alert issued by another detective.

¶ 95   Just as our supreme court invalidated the arrest in McGurn premised merely on another

officer’s “standing order,” in this case we cannot condone defendant’s arrest premised solely on

another officer’s investigative alert. Neither involves an “affidavit” submitted to a neutral

magistrate. Further, as in McGurn, the record does not reflect circumstances that would otherwise

justify a warrantless arrest. The arresting officer in this case, Maraffino, admitted (1) that he did



                                               - 28 -
No. 1-19-0691


not observe defendant committing a crime and (2) that, other than the investigative alert, he lacked

any reason to believe defendant had committed a crime.

¶ 96    Moreover, we emphasize that approximately six months elapsed between the issuance of

Garcia’s investigative alert and defendant’s arrest. Clearly, the police could have sought a warrant

in that time frame, but the record reflects they simply made no attempt to do so. Indeed, Garcia

testified that the police do not attempt to obtain a warrant unless they believe that a suspect has

fled the jurisdiction.

¶ 97    One justice of this panel has previously expressed that an investigative alert could be

appropriate “when there is probable cause that a suspect has committed a crime and may commit

further crimes in the immediate future or is a known flight risk, but that should only be a temporary

fix, say, 24 or 48 hours as a maximum.” People v. Pulliam, 2021 IL App (1st) 200658-U, ¶ 14

(Pucinski, J., specially concurring); People v. Charles, 2022 IL App (1st) 210247-U, ¶ 11

(Pucinski, J., specially concurring). Clearly, the facts of the instant case do not present such a

situation. Where the Chicago police opt to issue an investigative alert when they clearly had time

to seek a warrant, “it threatens the liberty interest of suspects without following the proper

foundational requirements of a warrant” and demonstrates their willingness “to take the easy way

instead of the constitutionally required way to go about identifying and arresting suspects.”

Pulliam, 2021 IL App (1st) 200658-U, ¶ 15 (Pucinski, J., specially concurring).

¶ 98    We recognize there is no dispute that, under the facts of this case, the results of Garcia’s

investigation would have provided probable cause to justify a warrant for defendant’s arrest, had

the matter been properly submitted to a judge. However, that cannot excuse the failure to comply

with the constitutional requirement of submitting an “affidavit” to a magistrate. Failure to comply



                                               - 29 -
No. 1-19-0691


with the constitution cannot be justified simply because investigative alerts are “easier and faster

than getting a warrant” or that detectives feel “warrants are simply too much trouble.” Id. ¶ 18.

¶ 99    In 2012, Presiding Justice Salone and Justice Neville noted in a special concurrence that

their “research has failed to find a constitutional or statutory provision that authorizes the creation

or issuance of an investigative alert.” People v. Hyland, 2012 IL App (1st) 110966, ¶ 40 (Salone,

P.J., specially concurring, joined by Neville, J.). In 2020, one justice of this panel noted that there

was still no such authority. Thornton, 2020 IL App (1st) 170753, ¶ 72 (Pucinski, J., specially

concurring) (“It has been eight years since Hyland, and I cannot find any authority for investigative

alerts under the Illinois Constitution or Illinois statutes either.”). We reach the same conclusion

today. We thus find that defendant’s warrantless arrest, based solely on an investigative alert,

violated article I, section 6, of the Illinois Constitution.

¶ 100 Having concluded that the arrest was unconstitutional, we turn to address whether it

necessitates reversal and a new trial. Defendant urges that he is entitled to a new trial without the

evidence resulting from the illegal arrest, namely defendant’s recorded custodial statements, the

distinctive jacket defendant wore at the time of his arrest, and Jeffries’s identification of defendant

in a lineup. The State initially responds that, even if the arrest was illegal, the resulting evidence

should not be excluded because the police acted in good faith. See People v. LeFlore, 2015 IL

116799 (discussing the good-faith exception to the exclusionary rule). As an alternative to the

good-faith exception, the State argues we may affirm because the illegal arrest was “harmless

beyond a reasonable doubt.” That is, the State urges that the evidence derived from the arrest did

not affect the jury’s decision to convict, given the additional evidence of guilt.




                                                  - 30 -
No. 1-19-0691


¶ 101 As explained below, we agree with the State that, because the other evidence of guilt was

overwhelming, the admission of evidence derived from defendant’s arrest was harmless error. That

is, we cannot say the improperly admitted evidence affected the verdict, given the other evidence

of guilt. On that basis, we will affirm the conviction, notwithstanding the illegal nature of the

arrest. In turn, we need not discuss the potential application of the good-faith exception to the

exclusionary rule.

¶ 102           The Admission of Evidence Derived From the Arrest Was Harmless Error

¶ 103 Harmless error review applies where a constitutional violation leads to erroneous

admission of evidence. See In re Brandon P., 2014 IL 116653, ¶¶ 48-50 (addressing erroneous

admission of child victim’s statements in violation of confrontation clause); People v. Patterson,

217 Ill. 2d 407, 428 (2005) (addressing erroneous admission of grand jury testimony in violation

of confrontation clause). “The test is whether it appears beyond a reasonable doubt that the error

at issue did not contribute to the verdict obtained at trial.” Brandon P., 2014 IL 116653, ¶ 50.

“When determining whether an error is harmless, a reviewing court may, ‘(1) focus on the error to

determine whether it might have contributed to the conviction; (2) examine the other properly

admitted evidence to determine whether it overwhelmingly supports the conviction; or

(3) determine whether the improperly admitted evidence is merely cumulative or duplicates

properly admitted evidence.’ ” Id. (quoting In re Rolandis G., 232 Ill. 2d 13, 43 (2008)). “[O]n

harmless error review, the question is not what the jury could have done, but what ‘the jury would

have done” absent the improperly admitted evidence. (Emphasis in original.) People v. Collins,

2020 IL App (1st) 181746, ¶ 44 (quoting People v. Parmly, 117 Ill. 2d 386, 396 (1987)).




                                              - 31 -
No. 1-19-0691


¶ 104 In this case, the improperly admitted evidence derived from defendant’s arrest consists of

(1) the videotaped statements in which defendant admitted to hitting Morris, (2) Jeffries’s

postarrest lineup identification of defendant, and (3) the jacket that defendant wore on the day of

Morris’s beating. Defendant argues that such evidence was so crucial to the State’s case that its

admission cannot be deemed harmless. Specifically, defendant argues that the impact of the

videotaped statements was “incalculable,” citing People v. Miller, 2013 IL App (1st) 110879, ¶ 82

(holding that trial counsel’s failure to suppress inculpatory statement met the prejudice prong of

the ineffective assistance of counsel standard because “ ‘[a] confession is the most powerful piece

of evidence the State can offer, and its effect *** is incalculable’ ” (quoting People v. Fillyaw, 409

Ill. App. 3d 302, 316 (2011))). Defendant also notes that the prosecutor repeatedly referenced

defendant’s statements in closing argument. With respect to Jeffries’s lineup identification,

defendant contends that she was the “most critical eyewitness” because she saw “the entirety of

the incident and from a much closer vantage point” than other witnesses. 4

¶ 105 We acknowledge that the evidence derived from the arrest strongly supported the jury’s

finding of guilt. However, even without that evidence, there was overwhelming evidence of guilt,

including multiple witness identifications of defendant. Under this record, we are convinced that

the verdict would have been the same, regardless of the evidence obtained from the arrest.

¶ 106 We reiterate that, in determining harmless error, we may “examine the other properly

admitted evidence to determine whether it overwhelmingly supports the conviction.” (Internal

quotation marks omitted.) Brandon P., 2014 IL 116653, ¶ 50. That is the situation here. Even


        4
         Notably, defendant does not suggest that it was improper for Jeffries to testify about what she
witnessed, apart from her postarrest identification of defendant. Indeed, the record reflects that Jeffries
spoke to police about the incident in April 2014, months before defendant’s arrest, although she did not
positively identify defendant until after his arrest.

                                                  - 32 -
No. 1-19-0691


without any of the evidence derived from the October 2014 arrest, the jury heard ample evidence

of defendant’s guilt. Among that evidence, Lee and Lewis testified consistently that they drove

with Morris to a location near a currency exchange, where Morris planned to obtain drugs from

defendant. After Morris ran from the currency exchange, Lee and Lewis saw defendant near the

alley where Morris was later found. Lee and Lewis separately identified defendant in photo arrays

on March 29 and March 30, days after the March 26 beating. Lee and Lewis’s testimony about

Morris’s plan to meet defendant was consistent with video footage from the currency exchange,

which Garcia testified showed both Morris and defendant. Independent of Lee and Lewis’s

account, Jackson testified that she saw defendant hit Morris in the head with a bottle, and she

identified defendant in a photo array on April 7. Jackson’s account was corroborated by Jeffries’s

testimony (even without Jeffries’s lineup identification of defendant), insofar as Jeffries recalled

that she saw a man being kicked and struck in the head with a bottle.

¶ 107 This evidence, none of which was contradicted, was well beyond that necessary to sustain

a conviction. People v. Siguenza-Brito, 235 Ill. 2d 213, 228 (2009) (“It remains the firm

[conviction] of this court that the testimony of a single witness, if positive and credible, is sufficient

to convict, even though it is contradicted by the defendant. [Citations.]”). Given the overwhelming

evidence that was properly admitted, we discern no reasonable chance that the jury would have

reached a different verdict, even without any of the evidence derived from defendant’s arrest. In

other words, it “appears beyond a reasonable doubt that the error at issue did not contribute to the

verdict obtained.” Patterson, 217 Ill. 2d at 428.

¶ 108 In reaching this conclusion, we recognize the defendant’s reliance on the proposition that

“ ‘A confession is the most powerful piece of evidence the State can offer, and its effect *** is



                                                  - 33 -
No. 1-19-0691


incalculable.’ ” Miller, 2013 IL App (1st) 110879, ¶ 82 (quoting Fillyaw, 409 Ill. App. 3d at 316).

Defendant also points out that the State’s closing argument repeatedly referenced defendant’s

postarrest statements. We do not doubt the potential impact of a defendant’s inculpatory statement

in a jury’s decision. Certainly, in a case where the evidence is close, the erroneous admission of

inculpatory statements will not be harmless, as it could “tip the scales” in causing the jury to

convict rather than acquit. See Collins, 2020 IL App (1st) 181746, ¶ 32 (in deciding harmless error,

“[w]e must determine whether the erroneous admission of hearsay evidence was the weight that

tipped the scales against the defendant” (internal quotation marks omitted)).

¶ 109 In this case, however, the evidence was not close. The proof of guilt was overwhelming,

regardless of defendant’s inculpatory statements, Jeffries’s lineup identification, or the jacket

defendant wore at the time of arrest. Even without that evidence, the jury heard detailed, consistent,

and unrebutted testimony from multiple witnesses that squarely pointed to defendant’s guilt. We

are convinced that the jury would have reached the same verdict, even had it not heard evidence

derived from the arrest. Under this record, we agree with the State that the admission of evidence

resulting from defendant’s arrest was harmless beyond a reasonable doubt. Accordingly, we will

not disturb defendant’s conviction.

¶ 110 Finally, we briefly respond to the special concurrence, which echoes the Bass majority’s

concerns about needlessly addressing constitutional issues where there is an independent basis on

which to resolve the case. Bass, 2021 IL 125434, ¶ 30. In Bass, the majority could avoid the

question of the legality of investigative alerts because it had already reversed the circuit court’s

judgment on an alternative ground, concerning the duration of the traffic stop. Id. ¶¶ 15-27. No

such alternative ground exists here—the parties litigated the constitutionality of investigative alerts



                                                - 34 -
No. 1-19-0691


in the trial court, and it is the only issue that defendant raises on appeal. Although we ultimately

conclude that the use of the investigative alert was harmless error under the record in this case, the

harmless error inquiry is implicated only after it is determined that evidence was admitted due to

an “error.” See In re Brandon P., 2014 IL 116663, ¶ 50 (“The test is whether it appears beyond a

reasonable doubt that the error at issue did not contribute to the verdict obtained at trial.”). That is,

we are obligated to address the substantive question of the constitutionality of investigative alerts

regardless of whether, under the trial record in this case, the error was “harmless.”

¶ 111 In summary, we conclude that defendant’s arrest was illegal, insofar as it was a warrantless

arrest premised on an investigative alert. However, under the record before us, the admission of

evidence derived from the arrest was harmless error, given the other overwhelming evidence of

guilt.

¶ 112 For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 113 Affirmed.

¶ 114 JUSTICE COGHLAN, specially concurring:

¶ 115 In this case, although I agree that defendant’s conviction should be affirmed, I disagree that

it is necessary to decide the constitutionality of investigative alerts in order to reach that decision.

Accordingly, I respectfully do not join that portion of the majority opinion.

¶ 116 The majority concludes that the arrest was unconstitutional but that the admission of

evidence resulting from defendant’s arrest was harmless beyond a reasonable doubt. Even without

the evidence derived from the arrest, I agree that the evidence of defendant’s guilt was

overwhelming. I do not agree that the arrest was unconstitutional.




                                                 - 35 -
No. 1-19-0691


¶ 117 In my view, Sergeant Chris Maraffino’s use of an investigative alert to arrest defendant did

not violate the Illinois Constitution because it was supported by probable cause. See People v.

Grant, 2013 IL 112734, ¶ 11 (arrest executed without warrant is valid if supported by probable

cause). While Maraffino did not have personal knowledge of the facts underlying this murder

investigation, probable cause may be established from the “collective knowledge” of “officers ***

working in concert investigating a crime.” (Internal quotation marks omitted.) People v. Moore,

378 Ill. App. 3d 41, 48 (2007). And even assuming arguendo that an arrest based on an

investigative alert is unconstitutional, Sergeant Maraffino’s conduct in relying on the legal

landscape that existed on October 21, 2014, “was objectively reasonable and a reasonable officer

had no reason to suspect that his conduct was wrongful under the circumstances.” People v.

LeFlore, 2015 IL 116799, ¶ 31. Whether applying the harmless error doctrine or the good-faith

exception to the exclusionary rule, it is possible to decide this case “on nonconstitutional grounds.”

People v. Bass, 2021 IL 125434, ¶ 30.

¶ 118 In arguing that his arrest was unconstitutional, defendant relies on People v. Bass, 2019 IL

App (1st) 160640, ¶ 71, where a divided panel of this court held that an arrest is unconstitutional

when based on an investigative alert. On April 15, 2021, our supreme court vacated those portions

of the appellate opinion dealing with “limited lockstep analysis, its application to warrants or

investigatory alerts, or the constitutionality of investigative alerts.” Bass, 2021 IL 125434, ¶ 31. 5

¶ 119 As this court recently noted in People v. Moore, 2021 IL App (1st) 170888-U, ¶ 46 (cited

as persuasive authority pursuant to Illinois Supreme Court Rule 23(e)), both




        5
         People v. Bass, 2021 IL 125434, was filed after the dates on which the parties’ briefs were filed in
this appeal.

                                                   - 36 -
No. 1-19-0691


       “[b]efore and after our supreme court’s decision in Bass, this court has consistently rejected

       the constitutional challenge that defendant raises here. People v. Little, 2021 IL App (1st)

       181984, ¶ 63 (citing People v. Braswell, 2019 IL App (1st) 172810, ¶ 39; People v.

       Simmons, 2020 IL App (1st) 170650, ¶¶ 62-64; People v. Bahena, 2020 IL App (1st)

       180197, ¶¶ 59-64; and People v. Thornton, 2020 IL App (1st) 170753, ¶¶ 45-50). We agree

       with this line of cases that hold that a constitutionally permissible arrest can be made

       pursuant to an investigative alert as long as the alert is supported by probable cause.

       Simmons, 2020 IL App (1st) 170650, ¶ 64 (quoting Braswell, 2019 IL App (1st) 172810,

       ¶ 39).”

¶ 120 As our supreme court recognized in Bass, 2021 IL 125434, ¶ 30, it is a “long-standing rule

*** that cases should be decided on nonconstitutional grounds whenever possible, reaching

constitutional issues only as a last resort.” See People v. Butler, 2021 IL App (1st) 171400, ¶ 56

(“Since we have resolved defendant’s arrest issue on other grounds, we need not address his

argument that use of the investigative alert by police violates the Illinois Constitution.”). I believe

that the instant case can and should be resolved on nonconstitutional grounds.

¶ 121 For the foregoing reasons, I concur in the judgment but do not join the majority’s analysis

on investigative alerts.




                                                - 37 -
No. 1-19-0691



                         People v. Smith, 2022 IL App (1st) 190691


Decision Under Review:        Appeal from the Circuit Court of Cook County, No. 14-CR-
                              20437; the Hon. Carol M. Howard, Judge, presiding.


Attorneys                     James E. Chadd, Douglas R. Hoff, and Jessica D. Ware, of State
for                           Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                     Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                           Spellberg, Brian A. Levitsky, and Tasha-Marie Kelly, Assistant
Appellee:                     State’s Attorneys, of counsel), for the People.




                                          - 38 -